On Petition foe Reheabing.
Roby, J.
It is stated in the special findings that after said employment appellee had several consultations with appellant, and also looked up and interviewed a number of *85■witnesses, preparatory to the trial of the cause; that a cross-complaint was prepared by his associate counsel, and submitted to and approved by appellee; that said cause was pending from October 6, 1903, until January 7, 1904, on which latter day both the plaintiff’s complaint and the defendant’s cross-complaint were dismissed by them; that the value of the services actually rendered was $100, and that appellee was at all times ready to perform any services requested of him under the contract, the only reason for his not rendering service in court, being the dismissal aforesaid.
3. The argument of appellant’s skilful counsel is based upon the assumption that the only services contemplated by the written contract were such as might be rendered in the trial of the cause. The assumption is incorrect. By the contract appellee agreed to assist appellant in making defense to a suit then pending against him in the Marion Circuit Court. Preparations for the trial were probably as necessary and as clearly a part of such defense as actual participation in the trial itself, and were therefore within the scope of the employment. If conditions were reversed, and appellee were suing for the reasonable value of services rendered in preparation, appellant would have no trouble in understanding that they had been rendered under the contract. What we hold is that the parties, as shown by the special findings, made a written contract fixing the amount which appellee should receive for his services in a certain cause, and that he, having rendered such services as were necessary, is bound by the stipulation and may recover according to it. If he had not rendered any part of the service contemplated, a different question would be presented.
Petition for rehearing overruled.